Citation Nr: 0702453	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  99-00 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1976 
and from April 1977 to April 5, 1980.  He had additional 
service from April 6, 1980 to December 2, 1983, but it is not 
qualifying for receiving Department of Veterans Affairs (VA) 
benefits because his discharge was under other than honorable 
conditions as a result of several absences without leave 
(AWOL).

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO).

The veteran had a hearing at the RO in March 2001 before a 
Veterans Law Judge who is no longer employed at the Board.  
The Board informed the veteran of this in an October 2006 
letter, also indicating he consequently had a right to 
another hearing before the judge that will ultimately decide 
his appeal.  See 38 C.F.R. § 20.707 (2006).  But in his 
November 2006 response, which was received in January 2007, 
he indicated that he did not want another hearing.

As the veteran's representative observed in the October 2006 
Informal Hearing Presentation, the veteran's December 1996 
application included a petition to reopen his previously 
denied claim for service connection for a bilateral foot 
condition.  The August 1998 rating decision at issue did not 
adjudicate this additional claim.  Thus, it is referred to 
the RO for appropriate development and consideration.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does 
not have jurisdiction of an issue not yet adjudicated by the 
RO).

The claims file also contains a November 1977 letter from an 
attorney who purported to represent the veteran in an 
application for benefits administered by the Social Security 
Administration (SSA) and requested copies of his rating 
decisions.  A February 2005 RO letter asked the veteran to 
provide a copy of any award letter or determination issued by 
the SSA, but he did not respond.

In June 2001, the Board remanded this case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible, continued to deny the 
claims, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record indicates the degenerative 
joint disease in the veteran's right knee is unrelated to his 
military service, and did not manifest to a compensable 
degree within one year following his separation from service.

3.  The medical evidence of record indicates the degenerative 
joint disease in the veteran's left knee is unrelated to his 
military service, and did not manifest to a compensable 
degree within one year following his separation from service.

4.  The veteran's alleged non-combat stressors are not 
objectively confirmed.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder, including chondromalacia and 
degenerative joint disease, was not incurred or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2006).

2.  PTSD was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Although the veteran's claims 
were received prior to the enactment of the VCAA, 
it is nonetheless applicable to his claims as they were still 
pending and not final on the effective date of the Act.  See 
66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. Op. 
No. 7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006); see, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).   

In this case and pursuant to the Board's June 2001 remand, in 
a February 2005 letter the RO provided notice to him 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to the claims.  An April 2004 VCAA 
notice letter had been returned as undeliverable, prompting 
the mailing of the February 2005 letter.  The veteran's 
appeal was returned to the Board prior to the Dingess/Hartman 
decision, so he has not been informed of how disability 
ratings and effective dates are assigned and of the type 
evidence impacting those determinations.  But this is 
nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream elements 
of his claims are moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical and personnel records, post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities he identified, the completed PTSD 
Questionnaire, and the transcript of his hearing.

The RO requested more specificity from the veteran concerning 
his claimed stressors so the RO could seek the assistance of 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) - which used to be called the Center for Unit 
Records Research.  There is no indication that letter was 
returned as undeliverable, and he did not respond to that 
request for this additional information.  He also failed to 
report for the medical examinations that were scheduled 
pursuant to the Board's remand.  See 38 C.F.R. § 3.655.  See, 
too, 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the him.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
him.  Moreover, as mentioned, as the Board concludes below 
that the preponderance of the evidence is against his claims 
for service connection, any question related to an initial 
evaluation of the disabilities or the effective date to be 
assigned is rendered moot.  Thus, any such error is harmless 
and does not prohibit consideration of his claims on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).



The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board 
determines the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Bilateral Knee Disorder

In addition to the above legal criteria, where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b).



The veteran related at the hearing that his bilateral knee 
disorder stems from climbing on and off armored vehicles 
during service.  Transcript (T.), pp 3-5.  His service 
medical records contain a September 1994 entry showing he 
presented with a complaint of a sore right knee, which was 
treated with heat and an Ace wrap.  The June 1976 Report Of 
Medical Examination For Separation from his first term of 
active service reflects that all areas were assessed as 
normal.  Further, he noted that he was healthy, and the 
examiner indicated the veteran's records were reviewed and 
that no health-related matters were noted.

During the interim between his two tours of service, the 
veteran applied for VA benefits in October 1976.  The 
conditions he claimed related to his lower extremities were a 
right leg disorder and a bilateral foot rash.  Neither his 
claims application (VA Form 21-526) nor the examination 
report reflects any complaint referable to his knees.  The 
January 1977 VA orthopedic examination report reflects that 
he related that he had sustained a pre-service fracture of 
his right leg at the ankle when he was 10 years old.  
Physical examination revealed no objective clinical findings 
of disease, injury, or functional defect.  The claims file 
reflects no evidence of a lower extremity X-ray having been 
taken.

A March 1977 rating decision determined that no evidence of 
any disorder was noted at the VA examination and, therefore, 
denied service connection.

The veteran re-entered active service in April 1977.  His 
March 1977 Report of Medical History denied any history of 
symptoms referable to his knees.  The March 1977 Report of 
Medical Examination For Enlistment reflects that his spine 
and other musculoskeletal systems were assessed as normal.

During the veteran's second tour of active service, service 
medical records reflect entries in April and May 1977 where 
he presented with complaints related to his knees.  The April 
1977 entry reflects a diagnosis of bruised left patella, 
chondromalacia, and the May 1977 entry reflects the same 
diagnosis for the right knee.  The service medical records 
reflect no further entries related to those complaints.  He 
was administratively discharged from his second term of 
service prior to the expiration of his enlistment.  He waived 
his right to a physical examination at discharge.

The August 1997 VA examination report reflects that the 
veteran informed the examiner that he was a parachutist in 
service, and that his knee condition was from his involvement 
in airborne activities.  Following examination and review of 
the 
X-rays, the examiner rendered a diagnosis of early mild 
degenerative joint disease of the knees, manifested by some 
breaking of the patella.  The examiner made no comment as to 
any causal relationship between the veteran's diagnosed 
disorder and his active military service.

In July 2005, the RO arranged for a joints examination - 
including to obtain a medical nexus opinion, which was 
scheduled for August 2005.  The veteran failed to report for 
that examination, and there is no indication he requested to 
have it rescheduled.

The Board finds that the preponderance of the evidence is 
against the veteran's claims on both a direct and presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Although he 
declined a physical examination at the end of his second 
period of service, the Board notes that his service medical 
records reflect no further entries after May 1977 for 
complaints, findings, or treatment related to his knees.  
He presented for treatment of various other complaints and 
ailments but not his knees.  Parenthetically, the Board notes 
that, while his service after April 1980 is not credible for 
VA purposes, the service medical records from that period are 
still relevant and material as to whether there was 
continuity of symptomatology or other evidence of any knee-
related chronicity.

Thus, the Board must find that the bruised patella and 
chondromalacia were acute and transitory conditions which 
resolved prior to the conclusion of his service.  They did 
not result in chronic disability.  Further, the claims file 
reflects no evidence of any complaints, findings, or 
treatment for degenerative joint disease of the knees within 
one year of the veteran's separation from service or even 
during the immediately ensuing years.  His military personnel 
records also show no indication of his having been parachute 
or jump qualified, despite his allegations of this to the 
contrary.  His records confirm that he was an infantryman 
assigned to heavy vehicles, but not as a parachutist.  In any 
event, regardless of whether he served in that additional 
capacity, there is no medical nexus evidence linking his 
current bilateral knee disability to his military service - 
and this is required to establish his entitlement to service 
connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Had the veteran reported for his scheduled joints 
examination, there at least would have been the possibility 
of a favorable medical nexus opinion related to his current 
degenerative joint disease of his knees.  But, unfortunately, 
that is not the case, and the Board is constrained to decide 
his appeal on the basis of the evidence of record.  Id., 
38 C.F.R. § 3.655(b).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).



Conversely, if the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

A March 1997 report by a readjustment counselor at a Vet 
Center in Rhode Island reflects an Axis I diagnosis of PTSD, 
non-combat, with anxiety.  The August 1997 VA examination, 
however, reflects an Axis I diagnosis of bipolar I disorder.  
The veteran's VA outpatient treatment records show a 
diagnosis of PTSD, as well as entries to the effect that he 
manifests or endorses PTSD symptoms.  So he has the requisite 
diagnosis of this condition, especially if all reasonable 
doubt is resolved in his favor.  See Cohen, 10 Vet. App. 128.  
But there still must be a stressor to support this diagnosis, 
and it is in this critical respect that his claim fails.

All of the veteran's claimed stressors are non-combat 
related, so they must be independently corroborated.  Among 
them he says that, while serving in Germany, his unit was on 
alert for Vietnam, Iran, Falkland Islands, and Lebanon.  The 
main stressors he claims, however, are two training accidents 
he states he witnessed.

The veteran testified during his hearing that, in 1978 while 
serving at Ft. Hood, Texas, there was a tank accident during 
night training maneuvers.  Apparently a tank in front of his 
vehicle went or rolled over a ledge or down a hill.  He 
claims he witnessed the body of a lieutenant who was killed 
in the accident when he was severed in two.  The bottom half 
of his body was inside the tank with the other crewman.  The 
second incident occurred in Germany where, according to the 
veteran, a gun tube exploded and killed four soldiers.  He 
related that nothing but boots were left.  T., pp 8-9.

In written submissions, the veteran also claimed to have 
witnessed an incident where a soldier was impaled on his 
rifle in a training accident, as well as a car accident where 
a soldier was killed and then robbed.

The veteran's personnel records reflect that he was assigned 
to Ft. Hood, Texas, and he served in Germany.  Otherwise, 
however, his claims file reflects no evidence which might 
serve to confirm his alleged stressors.  Pursuant to the 
Board's June 2001 remand, a May 2005 RO letter informed the 
veteran that more specific information was needed prior to 
asking the JSRRC to research his stressors.  He also was 
informed that, if he could not remember the exact date, an 
approximate two-month time range was needed.  He did not 
respond to this request for additional information needed to 
further develop his claim.

The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds that the RO exerted reasonable efforts to 
comply with the Board's remand's directive, see Stegall v. 
West, 11 Vet. App. 268 (1998), and to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c).  In 
light of the fact that his alleged stressors remain 
unconfirmed, the Board is constrained to deny his PTSD claim 
because there is no means of etiologically linking this 
diagnosis to an event that may have occurred coincident with 
his military service.  38 C.F.R. §§ 3.303, 3.304(f).

Moreover, because the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for service connection for a right knee disorder is 
denied.

The claim for service connection for a left knee disorder is 
denied.

The claim for service connection for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


